Exhibit 10.1
2008 A. H. BELO INCENTIVE COMPENSATION PLAN
EVIDENCE OF GRANT
Participant: Name
Date of Grant: Date Of Grant
Under the terms of the A. H. Belo 2008 Incentive Compensation Plan (the “Plan”),
you have been granted the following grant(s). All grant(s) are effective on the
Date of Grant set forth above and are subject to the applicable terms and
conditions of the Plan, which are incorporated herein by reference. Your
long-term incentive grant(s) are described below.

         
1.
  Stock Options    
 
       
 
  Number of shares:   ##,### shares of A. H. Belo Corporation Series B Common
Stock
 
       
 
  Option exercise price:   $X.XX per share
 
       
 
  Vesting and exercise date:   ##,### shares on and after Month/Day/Year (one
year from grant date)
##,### shares on and after Month/Day/Year (2 years from grant date)
##,### shares on and after Month/Day/Year (3 years from grant date)
 
       
 
  Expiration date:   The options will expire on, and may not be exercised after,
Month/Day/Year (ten years from grant date)
 
            Your right, if any, to exercise vested and unvested stock options
upon your termination of employment with the Company or its subsidiaries is set
forth in the termination guidelines attached as Appendix A to this Evidence of
Grant.
 
        2.   Time-Based Restricted Stock Units (RSUs)
 
       
 
  Number of RSUs:   ##,###
 
       
 
  Vesting:   ##,### RSUs (40% of total grant) on the third trading day following
the annual earnings release for the year ending ##,##,####
 
       
 
      ##,### RSUs (30% of total grant) on the third trading day following the
annual earnings release for the year ending ##,##,####
 
       
 
      ##,### RSUs (30% of total grant) on the third trading day following the
annual earnings release for the year ending ##,##,####

 



--------------------------------------------------------------------------------



 



         
 
  Payment date:   40% within 10 business days following the vesting date
for the year ending ##,##,####
 
       
 
      30% within 10 business days following the vesting date
for the year ending ##,##,####
 
       
 
      30% within 10 business days following the vesting date
for the year ending ##,##,####
 
       
 
  Form of payment:   60% in shares of A. H. Belo Corporation Series A Common
Stock; 40% in cash
 
            Your right, if any, to payment with respect to your time-based RSUs
upon termination of employment with the Company or its subsidiaries is set forth
in the termination guidelines attached as Appendix A to this Evidence of Grant.
 
        3.   Performance-Related Restricted Stock Units (RSUs)
 
       
 
  Number of RSUs to be earned:   Target level of performance:
 
      Minimum level of performance:
 
      Below minimum level of performance: None
Maximum level of performance:
 
       
 
  Performance Period:   January 1, [fiscal year following grant date] through
December 31, [fiscal year following grant date]
 
       
 
  Performance Measures:   The same performance measures that are used for
determining the amount of your [year of grant +1] bonus
 
       
 
  Vesting:   Earned RSUs vest as follows:
 
       
 
      33.3% on the annual earning release date for the year ending December 31,
[one year following grant date]
 
       
 
      33.3% on the annual earning release date for the year ending December 31,
[two years following grant date]
 
       
 
      33.3% on the annual earning release date for the year ending December 31,
[three years following grant date]
 
       
 
  Payment Dates:   Within 10 business days after A. H. Belo’s annual earnings
release for [year of grant +1], [year of grant +2] and [year of grant +3],
respectively
 
       
 
  Form of payment:   60% in shares of A. H. Belo Corporation Series A Common
Stock; 40% in cash
 
            Your right, if any, to payment with respect to your
performance-related RSUs upon your termination of employment with the Company or
its subsidiaries is set forth in the termination guidelines attached as
Appendix A to this Evidence of Grant.

 



--------------------------------------------------------------------------------



 



          4.   Section 409A Payment Rules
 
            Notwithstanding the general payment rules described in this Evidence
of Grant, including Appendix A, if the Company makes a good faith determination
that a payment of your LTI (i) constitutes a deferral of compensation for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended, and
the rules, regulations and guideline thereunder (“Section 409A”), (ii) is made
to you by reason of your separation from service within the meaning of
Section 409A, and (iii) at the time such payment would otherwise be made you are
a specified employee within the meaning of Section 409A (using the
identification methodology selected by the Company from time to time), the
payment will be delayed until the earlier of (x) the first business day of the
seventh month following your separation from service or (y) your death.
Furthermore, if your LTI is no longer subject to a substantial risk of
forfeiture prior to a Change in Control, and the Change in Control does not
constitute a change in the ownership or effective control of the Company or in
the ownership of a substantial portion of the assets of the Company (within the
meaning of Section 409A), the payment date of the LTI will be determined without
regard to the occurrence of the Change in Control. Each payment of a portion of
your LTI will be considered, and is hereby designated as, a separate payment for
purposes of Section 409A.
 
            It is the Company’s intention that the LTI will either be exempt
from, or will satisfy the requirements of, Section 409A, and this Evidence of
Grant will be construed in a manner to give effect to such intention.
Notwithstanding any other provision of this Evidence of Grant, the Company is
not obligated to guarantee any particular tax result for you with respect to any
payment provided to you hereunder, and you will be responsible for any taxes
imposed on you with respect to any such payment.
 
        5.   Change in Control
 
            In the event of a Change in Control as defined in the Plan, (i) all
unvested stock options will vest and become exercisable immediately and (ii) all
RSUs will vest immediately. Vested RSUs will be paid at the earliest practicable
date that payment may be made without violating any applicable provision of
Section 409A of the Internal Revenue Code.

If you have questions concerning this grant, please contact Dan Blizzard at
(214) 977-7246.

 



--------------------------------------------------------------------------------



 



Appendix A
Page 1 of 2
A. H. Belo Corporation
Incentive Compensation Plan
Termination Guidelines for Stock Options and Restricted Stock Units
Revised 3-1-11
The following guidelines will determine the effect of a Participant’s
termination of employment on the Participant’s outstanding stock options and
restricted stock units (RSUs). For purposes of these guidelines, a year of
service will be determined in the same manner as a year of service under the A.
H. Belo Savings Plan as amended from time to time.

              Termination Reason             All Participants (Regardless of    
  Time-Based   Performance-Based Retirement1 Eligibility)   Stock Options  
RSU’s   RSUs Discharge for Cause2   All options, unvested and vested, are
forfeited immediately   Unvested RSUs are forfeited immediately   Unvested RSUs
are forfeited immediately               Death or Long-Term Disability3  
Unvested options fully vest and remain exercisable for original term of option  
Unvested RSUs fully vest and are paid as soon as practicable   RSUs still
subject to performance goals (within one-year of grant) are forfeited
immediately. RSUs earned after the one-year performance period become fully
vested and are paid as soon as practicable

              Termination Reason             Participants Who Are Not      
Time-Based   Performance-Based Retirement1 Eligible   Stock Options   RSU’s  
RSUs Voluntary Resignation   All options, unvested and vested, are forfeited
immediately   Unvested RSUs are forfeited immediately   Unvested RSUs are
forfeited immediately               Discharge Without Cause2 (Named Executive
Officers and Publishers)   Unvested options are forfeited immediately. Vested
options remain exercisable for the shorter of one year from date of termination
or the original term of option   Unvested RSUs are forfeited immediately  
Unvested RSUs are forfeited immediately               Discharge Without Cause2
(Participants with 10 or more years of service)   Unvested options are forfeited
immediately. Vested options remain exercisable for the shorter of one year from
date of termination or the original term of option   Unvested RSUs are forfeited
immediately   Unvested RSUs are forfeited immediately               Discharge
Without Cause2 (Participants with more than 5 but less than 10 years of service)
  Unvested options are forfeited immediately. Vested options remain exercisable
for the shorter of six months from date of termination or the original term of
option   Unvested RSUs are forfeited immediately   Unvested RSUs are forfeited
immediately

- - - Continued - - -

 



--------------------------------------------------------------------------------



 



Appendix A
Page 2 of 2
A. H. Belo Corporation
Incentive Compensation Plan
Termination Guidelines for Stock Options and Restricted Stock Units
Revised 3-1-11
- - - Continued - - -

              Termination Reason             Participants Who Are Not      
Time-Based   Performance-Based Retirement1 Eligible   Stock Options   RSU’s  
RSUs Discharge Without Cause2 (Participants with 5 or fewer years of service)  
Unvested options are forfeited immediately. Vested options remain exercisable
for the shorter of three months from date of termination or the original term of
option   Unvested RSUs are forfeited immediately   Unvested RSUs are forfeited
immediately

              Termination Reason             Retirement1 Eligible            
Participants (Age 55+ and 3-Years       Time-Based   Performance-Based Service)
  Stock Options   RSU’s   RSUs Voluntary Resignation   Unvested options vest
immediately and remain exercisable for original term of option   Unvested RSUs
fully vest and are paid as soon as practicable   RSUs still subject to
performance goals (within one-year of grant) are forfeited immediately. RSUs
earned after the one-year performance period become fully vested and are paid as
soon as practicable               Discharge Without Cause2   Unvested options
vest immediately and remain exercisable for original term of option   Unvested
RSUs fully vest and are paid as soon as practicable   RSUs still subject to
performance goals (within one-year of grant) are forfeited immediately. RSUs
earned after the one-year performance period become fully vested and are paid as
soon as practicable

Notwithstanding these termination guidelines, if you are an officer of A. H.
Belo or one of its operating companies, your payment will be deferred for
6 months after termination of employment if necessary to comply with
Section 409A of the Internal Revenue Code.
In the event of a Change in Control as defined in the Plan, all options and RSUs
will vest immediately. Vested RSUs will be paid at the earliest practicable date
that payment may be made without violating any applicable provision of
Section 409A of the Internal Revenue Code.
If you have any questions regarding these termination guidelines, please contact
Dan Blizzard at (214) 977-7246.
 

1   Retirement means that you have incurred a separation from service within the
meaning of Section 409A of the Internal Revenue Code, other than due to death,
long-term disability or discharge for cause, after attaining age 55 and
completing three years of service as determined under the A. H. Belo Savings
Plan   2   Cause is determined by the Compensation Committee   3   Long-Term
Disability means disability within the meaning of Section 409A of the Internal
Revenue Code

 